MEMORANDUM **
Ambalal Chandubhai Patel petitions for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s (“IJ”) order denying his motion to reopen deportation proceedings conducted in absentia. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under former 8 U.S.C. § 1105a(a). We review for abuse of discretion. Garcia v. INS, 222 F.3d 1208, *2111209 (9th Cir.2000) (per curiam). We deny the petition for review.
The IJ did not abuse his discretion in denying Patel’s motion to reopen because the record shows that his former counsel of record received proper notice of Patel’s deportation hearing held on August 24, 1995. See 8 C.F.R. § 1008.26 (formerly 8 C.F.R. § 3.26); Garcia, 222 F.3d at 1209 (holding that notice to the attorney of record constitutes notice to the petitioner).
The remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.